MEMORANDUM **
Nelia Fayloga Déla Rosa, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her motion to reopen removal proceedings based on her self-petition as an abused spouse. We have jurisdiction pursuant to *4148 U.S.C. § 1252. Reviewing for abuse of discretion, Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Dela Rosa’s motion to reopen to adjust status where Dela Rosa did not establish that she entered into the marriage in good faith. See 8 C.F.R. § 204.2(c)(l)(i)(H); see also Malhi v. INS, 336 F.3d 989, 994 (9th Cir.2003) (upholding denial of motion to reopen to adjust status where movant failed to submit sufficient documentation to satisfy regulatory requirements).
We do not consider Dela Rosa’s contention regarding extreme hardship where her failure to establish that her marriage was entered into in good faith is dispositive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.